Citation Nr: 9932476	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  94-04 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim to establish service connection for a right 
shoulder disorder; whether the claim is well grounded.  

2.  Whether new and material evidence has been submitted to 
reopen a claim to establish service connection for a scrotal 
abscess; whether the claim is well grounded.    

3.  Whether new and material evidence has been submitted to 
reopen a claim to establish service connection for a left 
shoulder disorder; whether the claim is well grounded.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
problem (personality disorder); whether the claim is well 
grounded. 

5.  Entitlement to service connection for a right knee 
disorder.

6.  Entitlement to service connection for cysts in the area 
of the groin and buttocks.

7.  Entitlement to increased evaluation for service-connected 
patellar bursitis and synovitis of the left knee, currently 
evaluated as 10 percent disabling.  

8.  Entitlement to a compensable evaluation for service-
connected hemorrhoids.

9.  Entitlement to a compensable evaluation for service-
connected ingrown toenail on the great toe of the right foot. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1971 to April 
1974.

In a November 1974 decision, the RO denied the veteran's 
claims for service connection for a personality disorder and 
disorders of the right and left shoulders.  Service 
connection for a scrotal abscess was denied in a July 1975 
decision.  The veteran was notified of these decisions but 
did not appeal.  In March 1983, the RO denied service 
connection for a left shoulder disorder and for a nervous 
condition, identified as a personality disorder.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision of the St. 
Petersburg, Florida RO, which denied service connection for a 
right shoulder disorder, a right knee disorder, cysts on the 
groin and buttocks, and a scrotal abscess.  By this decision, 
the RO also found that new and material evidence had not been 
submitted to reopen claims for service connection for a left 
shoulder disorder and a psychiatric disorder.  Additionally, 
the 1992 RO decision continued and confirmed a 10 percent 
disability rating for the veteran's left knee disorder and 
noncompensable ratings for the veteran's hemorrhoids and his 
ingrown toenail on the great toe of the right foot. 

In October 1992, at the request of the veteran, the RO 
granted the veteran a 365-day extension on his appeal.  

The file contains a transcript of the veteran's February 1994 
hearing before a member of the Board on travel section at the 
RO.  

In February 1995, the Board remanded the issues on appeal for 
additional development.  The Board notes that in the 1995 
REMAND, issues regarding the right shoulder disorder and the 
scrotal abscess were properly recharacterized as stated above 
to reflect the fact that the veteran was attempting to reopen 
claims for service connection for disorders which had been 
denied many years earlier.

In July 1997, the RO denied the veteran's claim for a pension 
and his claims for service connection for a back disorder, 
shortening of the left leg, the residuals of a venereal 
disease, and a respiratory disorder.  In his June 1999 brief, 
the veteran's representative asserts that these issues have 
been certified for appeal.  While the Board notes that the 
veteran submitted a Notice of Disagreement in April 1998 and 
a Statement of the Case was issued in July 1998, the veteran 
never submitted a timely VA Form 9 perfecting his appeal 
regarding these claims.  As such, these issues are not 
presently before the Board.  

As will be explained in detail below, the Board, by this 
decision, has found that the veteran has submitted new and 
material evidence to reopen his previously denied claims for 
service connection for a psychiatric disorder, disorders of 
the right and left shoulder, and a scrotal abscess.  After 
being reopened, these claims are each addressed herein on a 
de-novo basis, along with the veteran's claims regarding his 
right knee and cysts on the groin and buttocks.  

The Board notes that review of the medical evidence on file 
reveals that there is no distinct line between the medical 
findings which pertain to the veteran's abscess problems on 
the scrotum and those which pertain to cysts on his groin and 
buttocks.  Since these medical findings are often 
interrelated and appear pertinent to both issues, and since 
it is plausible that the skin problems in both areas could 
share a common etiology, the Board, on de novo review, will 
address these claims together, under the broadly 
characterized issue of entitlement to service connection for 
a disorder of the skin in the region of the scrotum, groin, 
anus, or buttocks manifested by abscess, cysts, or boils.
 
The issues of increased ratings for the veteran's patellar 
bursitis and synovitis of the left knee, his hemorrhoids, and 
his ingrown toenail on the great toe of the right foot will 
be addressed in the REMAND portion of this decision. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  In November 1974, the RO denied the appellant's claim for 
service connection for a right shoulder disorder. 

3.  In July 1975, the RO denied the appellant's claim for 
service connection for a scrotal abscess.

4.  In March 1983, the RO denied the appellant's claim for 
service connection for a left shoulder disorder and for a 
psychiatric disorder.

5.  Since the last final denials of service connection for 
the issues noted above, the Board finds that new and material 
evidence has been associated with the claims folder which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of each of these claims.  
	
6.  There is no medical evidence on file to show that the 
veteran has a psychiatric disorder that is due to or 
aggravated by his period of service. 

7.  There is no medical evidence on file to show that the 
veteran has a disorder of either the right or the left 
shoulder that is due to or aggravated by his period of 
service. 

8.  There is no medical evidence on file to show that the 
veteran has a disorder of the right knee that is due to or 
aggravated by his period of service. 
 
9.  There is no medical evidence on file to show that the 
veteran has a disorder of the skin in the region of the 
scrotum, groin, anus, or buttocks manifested by abscess, 
cysts, or boils that is due to or aggravated by his period of 
service.


CONCLUSIONS OF LAW

1.  The evidence submitted since the November 1974 RO denial 
of service connection for a right shoulder disorder is new 
and material; thus, the claim for service connection is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (1999).

2.  The evidence submitted since the July 1975 RO denial of 
service connection for a scrotal abscess is new and material; 
thus, the claim for service connection is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156, 20.1103 (1999).

3.  The evidence submitted since the March 1983 RO denial of 
service connection for a left shoulder disorder is new and 
material; thus, the claim for service connection is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1103 (1999).

4.  The evidence submitted since the March 1983 RO denial of 
service connection for a psychiatric disorder is new and 
material; thus, the claim for service connection is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1103 (1999).

5.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a psychiatric disorder.  
38 U.S.C.A. §§ 1101, 1110, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).

6.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a disorder of the right 
shoulder or the left shoulder.  38 U.S.C.A. §§ 1101, 1110, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).

7.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a right knee disorder.  
38 U.S.C.A. §§ 1101, 1110, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).

8.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a disorder of the skin in 
the region of the scrotum, groin, anus, or buttocks 
manifested by abscess, cysts, or boils.  38 U.S.C.A. §§ 1101, 
1110, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The folder of service medical records from the veteran's 
period of active duty that  was initially submitted to the 
claims file was obviously not complete.  This folder included 
only some dental records and the veteran's April 1974 
examination prior to separation from service.  According to 
the examination report, the veteran's skin, his anus and 
rectum, his genito-urinary (GU) system, and his upper and 
lower extremities were all evaluated as normal.  
Additionally, he was found to be psychiatrically normal as 
well.  On his report of medical history, the veteran 
indicated that he had a history of problems with swollen or 
painful joints, tumor/growth/cyst/cancer, a painful or 
"trick" shoulder or elbow, and depression or excessive 
worry.  The veteran reported that he was treated for a mental 
condition from May to October 1972 at the Lowrey Air Force 
Base (AFB) in Denver, Colorado.  He also reported that he was 
advised to have an operation for a cyst when he was 20, that 
he was a patient at a hospital for problems with a cyst, and 
that he had treatment in the last five years for leg or knee 
and shoulder problems.  

Physician's notes associated with the report of medical 
history indicated that the veteran's notation of prior 
problems with swollen or painful joints referred to a history 
of occasional pain in the left knee and left shoulder with no 
specific injury to the joint remembered by the veteran.  The 
notes further indicated that the left shoulder reportedly 
hurt when lifting or abducting.  Treatment was reportedly 
sought on numerous occasions but it was noted that no 
abnormality was detected and that the veteran was not being 
treated at present.  The physician's notes showed a history 
of pain every day in the knee and cramps in the legs.  They 
also indicated that the veteran worried about everything.  It 
was noted that the veteran had gonorrhea in 1971.  
Additionally, the notes showed that the veteran had a 
resolved scrotal abscess, right, that was treated by incision 
and drainage in October 1972.  It was reported that a scrotal 
abscess, left, had resolved after self-treatment in November 
1972.  In addition to the above, the physician's notes 
indicated that the veteran underwent psychiatric evaluation 
in April 1972 at which time the impression included passive-
aggressive personality, chronic, severe, manifested by 
manipulation, inability to handle authority figure, acting 
out behavior, and low back pain.   

In June 1974, the veteran submitted a claim for service 
connection for numerous disorders including a left shoulder 
disorder and a nervous condition.  

On VA examination in August 1974, the veteran reported 
complaints including problems with both his left and right 
shoulders, an abscess under his sac (scrotal),  and nervous 
tension.  The examiner reported that the veteran complained 
of nervousness and he noted that the veteran should possibly 
be examined for this complaint.  It was noted that the 
veteran felt that his left shoulder was "going out" and 
that he believed that he hurt his shoulder when performing 
heavy lifting while in the service.  The examiner stated that 
the veteran did not specifically describe an injury to the 
right shoulder and that he did not have any complaints in 
reference to it at that time.  Physical examination of both 
shoulders revealed no abnormalities and no increased 
crepitus, swelling, or limitation of motion.  Examination of 
both knees revealed left side problems only.  The diagnosis 
included no definite abnormality of the left shoulder and no 
present evidence of right shoulder difficulty.  In comments, 
the treating physician noted that while the veteran's 
symptomatology suggested that he possibly had had a partial 
dislocation of the left shoulder joint, without a definite 
history of such, the present findings did not substantiate 
that diagnosis.  X-rays of the left shoulder were reportedly 
unremarkable.  

With the above information on file, the RO, in the pertinent 
part of a November 1974 decision, denied the veteran's claims 
for service connection for a right shoulder disorder, a left 
shoulder disorder, and a personality disorder.  The RO 
specifically noted that a left shoulder disorder was not 
noted on examination, that a right shoulder disorder was not 
shown by the evidence of record, and that the veteran's 
constitutional or developmental abnormality was a personality 
disorder and not a disability under the law. 

In March 1975, the veteran submitted copies of additional 
service medical records.  A review of the pertinent service 
medical records reveals that the veteran was treated in 
October 1972 for complaints including swelling over the 
scrotum for the past two days.  The diagnosis included a 
right scrotal abscess and the plan included medication and 
urology consult.  Subsequent records show that the veteran 
was admitted for two days with a diagnosis of scrotal abscess 
versus infected sebaceous cyst.  Physical examination 
revealed a fluctuant mass in the right scrotum separate from 
the testes with induration towards the perineum.  Incision 
and drainage reportedly released a whitish, cheesy, purulent 
material.  Following discharge, the veteran was put on 
profile for two weeks and given medication.  Records also 
show that the veteran was treated in November 1972 for a cyst 
in the groin area.  Complaints of pain and swelling in the 
area of the right testicle and groin area were reported and 
the impression was acute epididymitis.  A questionable cyst 
in the groin area near the left scrotum was noted in a May 
1973 record and a boil in the anal area was reported in a 
June 1973 record.  A November 1973 record noted complaints of 
pain and weakness in the right knee for nine days.  Physical 
examination showed the knee to be within normal limits.  The 
impression was "WNL knee," and the plan was for X-rays and 
orthopedic consult in the morning.  A record dated the 
following day shows that the veteran was on sick call for 
complaints regarding his other knee.  Patellar tendinitis was 
noted.  A March 1974 record indicated that the veteran went 
on sick call for complaints including pain in the left 
shoulder.  The examiner noted that the veteran could not 
reproduce the symptoms in the left shoulder.  Full range of 
motion was reported in the left arm and it was noted that the 
veteran would be referred to the orthopedic clinic.  A record 
dated the next day appeared to read "bicepital tendinitis of 
the left shoulder" described as "very mild."

On VA examination in June 1975, the veteran reported problems 
including a history of a scrotal abscess which was reportedly 
incised while the veteran was in the service in 1972.  He 
noted that the problem has recurred at least 20 times and 
that it has resolved itself.  The veteran also reported 
complaints that both shoulders ache with activity.  On 
examination of the testicles, it was reported that there were 
no scrotal abscesses present.  Evaluation of the 
musculoskeletal system showed no abnormalities of the lower 
extremities.  Shoulder examination revealed no muscle atrophy 
or deformity, and range of motion was noted to be full in all 
directions without pain.  Strength and deep tendon reflexes 
were noted to be normal as well.  No psychiatric complaints 
were reported.  X-rays of the veteran's shoulders revealed 
that bony structures are intact, that joint spaces are 
maintained, and that there were no abnormal calcifications 
noted.  The conclusion was normal right and left shoulders.  
The diagnosis included normal right and left shoulders by X-
rays and recurrent scrotal abscess with none found at present 
examination.  

With the above information on file, the RO, in the pertinent 
part of a July 1975 decision, denied the veteran's claim for 
service connection for a scrotal abscess.  The RO noted that 
scrotal abscess was not found on the last examination.  The  
veteran was notified that while evidence showed he was 
treated during service for a scrotal abscess, that condition 
was acute and transitory and no residuals were found on his 
last examination.    

In a March 1976 statement, the veteran reported that the site 
of his abscess removal was painful, swollen, and still a 
constant source of discomfort.  

On VA examination May 1976, the veteran reported complaints 
including constant pain in the right lower leg, pain in the 
right and left shoulders, and swelling on the right and left 
sides of his groin.  Physical examination findings pertained 
mostly to the veteran's service-connected disorders.  The 
examiner noted some perianal irritation and some folliculitis 
in the pubic hair.  

In a June 1976 statement, the veteran requested an 
examination for his nervous condition, which he felt had 
begun during service.  In an August 1976 statement, the 
veteran reported problems including large bumps on his 
posterior.  

On VA examination in August 1976, the veteran reported 
numerous complaints including a nervous condition, pain in 
both shoulders, and a swollen abscess.  Objective findings 
were confined to his service-connected left knee disorder.

In September 1976, records were submitted from the Ohio State 
University Hospital Clinic (OSU) showing treatment from March 
1975 through August 1976.  A March 1976 record indicated that 
the veteran had a history of abscesses forming periodically 
in the genital area with occasional bleeding.  The impression 
included folliculitis.  Findings on a March 1976 record 
included ulcerated lesions on the left groin.  A small area 
of folliculitis was noted in the left groin in April 1976.  A 
subsequent record indicated that the follicular lesion in the 
left pubic area had healed.  Another April 1976 record showed 
that the veteran was treated for complaints of pain in the 
shoulders that reportedly had been ongoing for the past 
several years.  Physical examination revealed that range of 
motion and sensory motor reflexes were found to be normal in 
both upper extremities.  Tenderness to light pressure was 
noted and the impression was fibrositis syndrome.  Fibrositis 
was again diagnosed on a May 1976 record that noted the 
veteran would be referred for a psychiatric interview.  A 
report of the May 1976 psychiatric interview showed that the 
veteran reported increasing problems and social difficulties 
due to physical symptoms and marriage problems.  The veteran 
reported prior psychiatric problems and noted rehabilitative 
treatment for such during service in 1972.  His chief 
complaints were that his physical problems, marital trouble, 
and his past army record had hurt him in attempts to get a 
good job.  The diagnosis was passive-aggressive personality 
disorder.  The veteran was given a Minnesota Multiphasic 
Personality Inventory in June 1976.  The possibility of 
significant psychiatric illness was entertained.  Another 
June 1976 record noted recurrent sores in the pubic area.     

VA outpatient treatment records dated from August 1979 to May 
1981 show that the veteran was seen at the mental health 
clinic for problems regarding his family relations and his 
employment situation.  Inservice therapy was noted.  The 
assessment in November 1980 included no acute psychiatric 
issues (no danger to self or others) and long term 
psychosocial problems.  A May 1981 record indicated that the 
veteran had a draining boil in the pubis and two more in the 
scrotum.  The assessment was "torunculosis" of the pubis. 

In an October 1981 statement, the veteran reported ongoing 
problems with a cyst and swelling around the groin area and 
he noted problems related to his nerves.   

In November 1981 additional VA outpatient treatment records 
were submitted from the VA medical center (VAMC) in Dayton, 
Ohio which showed treatment from September 1979 to May 1981.  
The pertinent, non-duplicative records included a February 
1981 record of treatment for complaints of pain and swelling 
in the gluteal fold.  Observations included swelling and 
folliculitis in the gluteal fold. 

On VA examination in January 1982, the veteran reported that 
he had been having consultations with a psychologist for the 
past seven months.  He reported treatment at the VA mental 
health facilities in Ohio from October 1980 to December 1981.  
The veteran noted that the condition treated included 
depression, headaches, pressure and nervousness.  The 
examination report did not discuss the veteran's psychiatric 
complaints.

In statements dated in April and July 1982, the veteran 
indicated that he had a left shoulder injury due to a fall he 
asserted was caused by his service-connected left knee 
disorder.  The veteran stated that he was treated for this 
problem at the VA hospital in Dayton, Ohio.  

VA outpatient treatment records dated from February to August 
1982 reveal that the veteran was seen mostly for complaints 
of associated with his left knee.  Additionally, records from 
July and August reveal that the veteran was treated for 
"negative feelings toward life."  The assessments included 
situational stress and depression associated with his family 
situation.  The examiner noted that there was no evidence of 
psychiatric thinking disorder and no indication of the 
veteran being a risk to himself or others.  

In November 1982, the veteran submitted a claim for service 
connection for his nervous condition.  He reported treatment 
from the VA hospital in Dayton Ohio and the Clark County 
Mental Health Clinic, in Springfield, Ohio.

On VA examination in December 1982, it was noted that the 
veteran injured his left hip and left shoulder in a fall 
while working with the postal service.  Complaints of 
crepitus, pain, and easy fatigability were noted and the 
examiner reported possible subluxation of the left shoulder.  
Physical examination of the shoulder showed no swelling, 
normal muscle power, and full range of motion in internal and 
external rotation as well as on abduction and elevation.  The 
diagnosis included multiple contusions of the left shoulder - 
not service connected.  X-rays from December 1982 reveal that 
there was no evidence of bone, joint, or soft tissue 
abnormality in the left shoulder.  

With this evidence on file, the RO, in the pertinent part of 
a March 1983 decision, denied the veteran's claim for service 
connection for a left shoulder disorder secondary to a left 
knee disorder and his claim for a nervous condition.  The RO 
noted that the veteran did not provide medical evidence to 
substantiate his claimed left shoulder condition, and that 
there was no evidence of a psychiatric disorder.  The veteran 
was notified of the decision and did not appeal.

In a July 1990 statement, the veteran noted that he had been 
incarcerated and requested that any future evaluations be 
performed at the prison due to his inability to appear at any 
VA offices.
 
In August 1990, the veteran was notified that his 
compensation payments would be reduced, pursuant to 38 C.F.R. 
§ 3.665, effective August 27, 1990.

In September 1991, the veteran submitted a statement 
asserting claims for service connection for disabilities 
including disorders of the left and right shoulders, a 
scrotal abscess, cysts on the groin and buttocks, right knee 
problems, and a psychiatric problem.  

In March 1992, the veteran's service representative submitted 
medical records from the Madison Correctional Facility and 
the Union Correctional Institution dated from January 1990 
through February 1992.  While the majority of these records 
pertain to hemorrhoids and to problems with the left knee, 
notations throughout the records indicate that the veteran 
was being seen in the mental health clinic.  A January 1990 
examination report noted a history of a pilonidal cyst in 
1986.  A May 1990 record noted complaints of pain in both 
shoulders and in both knees and the impression included 
degenerative arthritis in both knees.  Another May 1990 
record showed complaints of pain in both knees.  Findings 
included no swelling on the right.  An August 1990 record 
showed that the veteran was treated for complaints of pain in 
the knees.  On examination, swelling and limited range of 
motion was found in both knees.  The assessment was knee 
pain.  An October 1990 record showed that the veteran had 
cysts in the groin area.  Regarding the knees, the October 
1990 record showed no swelling or redness, full range of 
motion, and no deformity noted.  A March 1991 record noted 
symptoms including blisters on the right buttock.  The 
assessment included cellulitis of the right buttock.  A small 
cyst on the buttock was noted on a September 1991 medical 
record.  On a January 1992 report of medical history, the 
veteran noted a history of tumors, growths, or cysts.  The 
summary of abnormalities on a January 1992 physical 
examination report included history of pilonidal cyst in 
1986.

In April 1992, the veteran's service representative submitted 
additional copies of Department of Corrections Medical 
Records dated from March through October 1989.  The pertinent 
records essentially noted only that the veteran reported  
complaints including pain in the left shoulder (May 1989); 
tenderness over the lateral anterior aspect of the left 
shoulder (May 1989); knee and shoulder pain (May 1989); right 
shoulder pain (August 1989); bilateral shoulder pain 
(September 1989); and shoulder pain (October 1989).   
Examination in May 1989 reportedly revealed that the 
veteran's shoulders had good range of motion and good 
interior and exterior rotation.  Additional records dated in 
May and June 1989 showed that the veteran had good range of 
motion with no evidence of edema in the shoulders.  A 
September 1989 nursing evaluation noted that the veteran had 
a rash noted on the right inner thigh with small raised area.  

An April 1992 State of Florida Department of Corrections 
Consultation Sheet indicated that the veteran was referred 
for complaints of pain in the right knee.  The provisional 
diagnosis included pain in both knees.  The consultation 
report, signed in May 1992, showed that the veteran had 
complaints of recurrent episodes of pain at the right knee 
for the last 20 years.  Findings included pain all around the 
knee with no specific point of pain.  

In June 1992 RO decision, the RO, in pertinent part, denied 
the veteran's claims for service connection for a disorder of 
the left shoulder, a psychiatric disorder (both based on the 
lack of new and material evidence), and also denied claims 
for service connection for a right shoulder disorder, a 
scrotal abscess, cysts from the groin and buttocks, and a 
right knee disorder.  The veteran submitted his notice of 
disagreement (NOD) in July 1992.   

In October 1992, at the request of the veteran, the RO 
granted the veteran a 365-day extension on his appeal.

Records on file indicate that the veteran was released from 
prison in June 1993.

With his October 1993 VA Form 9, the veteran submitted a 
statement indicating the dates that he had inservice 
treatment for disorders asserted on appeal.  In so doing, he 
asserted claims for service connection for additional 
disorders, which, as noted in the introduction, are not on 
appeal before the Board at this time.  Regarding issues that 
are addressed in this decision, the veteran specifically 
asserted: that he had psychiatric treatment during service; 
that the VA erred in finding that the veteran's service 
medical records did not show inservice medical problems with 
the shoulders; that service medical records and post service 
medical records show problems with both shoulders; and that 
service connection is warranted for constant abscess and 
cysts.

During the veteran's February 1994 hearing before the 
undrsigned Member of the Board, sitting at the RO, the 
veteran's service representative asserted that the veteran 
was treated during service for scrotal abscess and cysts and 
that he continued to receive treatment for these problems to 
this day.  He stated that the veteran currently has been 
diagnosed with arthritis of both shoulders and that service 
medical records show treatment for shoulder pains during 
service.  The veteran asserted that the pain began as a 
result of the heavy workload during service.  He reported an 
inservice diagnosis of muscle strain, and he also stated he 
believed that he had a partial separation of the left 
shoulder resulting from an in service fall.  The veteran 
reported that he had been diagnosed with arthritis of the 
right knee and that he thought this was due to an inservice 
fall and/or to heavy stress placed on the joints during 
service.  Concerning his psychiatric problems, the veteran 
testified that he was seeing a psychologist while in prison 
for 18 months and that he was diagnosed with passive-
aggressive personality.  The veteran noted post service 
treatment in 1976 or 1977 at the Chillicothe VA hospital in 
Ohio.  The veteran stated that he had problems with cysts and 
a scrotal abscess during service and had had a great deal of 
treatment for these problems since service.  He related these 
problems to an inservice case of gonorrhea that resulted in 
swelling under the scrotum area, along the anal tract and the 
buttocks, in between his legs, and around the penis area with 
cysts and boils in the hair follicles. 

At his hearing, the veteran submitted copies of additional VA 
outpatient treatment records and waived consideration by the 
agency of original jurisdiction.  While the majority of these 
records pertained to the veteran's service-connected 
disorders, a September 1993 record indicated that the veteran 
was treated for complaints of pain in both shoulders for the 
past 20 years.  While X-rays were noted to be within normal 
limits with no degenerative joint disease noted, the 
impression included mild degenerative joint disease.

In February 1995, the Board remanded the veteran's case for 
additional development.  The Board notes that in the 1995 
REMAND, issues regarding the right shoulder disorder and the 
scrotal abscess were properly recharacterized as stated above 
to reflect the fact that the veteran was attempting to reopen 
claims for service connection for disorders which had been 
denied many years earlier.  Pursuant to the remand requests, 
attempts were made to secure service medical records and 
pertinent records of post service treatment identified by the 
veteran.  

In May 1995, additional service medical records were added to 
the claims file.  The report of the veteran's July 1971 
examination prior to entrance into service indicated that the 
veteran was evaluated as normal in all pertinent areas.  His 
report of medical history showed that the veteran denied 
prior problems with swollen or painful joints, skin diseases, 
cysts, arthritis/bursitis, bone or joint deformity, painful 
or trick shoulder, depression, and nervousness.  The service 
medical records were, for the most part, duplicative of 
evidence already on file.  Pertinent, non-duplicative records 
showed a diagnosis of strain following treatment for 
complaints of a weak left shoulder after playing basketball 
(August 1971) and treatment for a right scrotal abscess 
(October 1972).  Also submitted at this time was an April 
1972 psychiatric evaluation performed after no physical cause 
could be found for complaints of back pain.  On mental status 
examination the examiner found that the veteran's affect was 
entirely appropriate, that there was no evidence of any 
anxiety or depression, and that his conversation was logical 
and goal-directed.  It was also reported that the veteran's 
associations were good, that he denied any delusions, 
hallucinations, or paranoid ideation, and that there was no 
evidence of organicity.  The examiner noted that one could 
readily see the manipulation and the exaggeration of 
symptoms.  He stated that the veteran readily talked about 
the fact that he did not like the Air Force and would like to 
get out.  The impression was passive-aggressive personality, 
chronic, severe, manifested by manipulation, inability to 
handle authority figures, acting out behavior, and low back 
pain.  In comments the treating psychiatrist stated that the 
veteran did not represent a conversion reaction, that he knew 
he could get out of work by being sick, and he had a long 
history of behavior which suggested that he would never 
function and adapt to a situation where he felt that someone 
was above him in an authority position.  Separation was 
recommended due to the veteran's character and behavior 
disorder.   

In May 1995, VA medical records were added to the file which 
document treatment in June 1976 at the Chillicothe facility 
in Columbus, Ohio.  These records show that the veteran was 
admitted on a voluntary basis in June 1976 with complaints of 
headaches, nervousness, and difficulty making decisions.  The 
provisional diagnosis was schizophrenia.  Observation 
revealed that the veteran was oriented times three, with 
slight psychomotor retardation.  He reportedly answered 
questions in a coherent and relevant manner with no evidence 
of any delusions or hallucinations.  It was noted that the 
veteran denied any hallucinations in the past and appeared 
friendly and cooperative.  He denied any destructiveness and 
appeared neat and clean.  His affect was appropriate and his 
mood revealed slight depression.  On systems review, it was 
noted that the veteran had lumps or masses in the groin area 
and that he was often depressed.  Physical examination 
revealed mild vesiculitis accumulating in the pubic area with 
no lesions or inflammation.  Extremities reportedly exhibited 
full range of motion.  The treatment plan showed that the 
veteran was given an anti-depressant for depressive reaction 
and attempts were made to determine the cause of his 
headaches.  The psychiatric assessment was non-psychotic. A 
mid-June record indicated that the veteran was discharged and 
that his  depressive reaction was in remission.      

In June 1995, additional medical records were submitted from 
Ohio State University Hospital Clinic (OSU) showing treatment 
from March 1975 through February 1977.  While many records 
were duplicative of those already on file, pertinent evidence 
from those records which were new included findings of a 
papular rash on the left side of the scrotum diagnosed as 
furuncles (September 1976).  Also submitted at this time was 
a March 1976 programmed medical history screening report that 
noted the veteran had skin problems including skin tumors, 
infections or boils, pruritus and non healing sores, and 
neuropsychiatric problems including insomnia, depressed 
feelings, anxiety, and feelings of being mentally ill.    
 
Records received from the Department of Corrections in 
October 1995 document medical treatment while in prison from 
February 1990 through June 1993.  Ignoring copies of records 
submitted earlier, the new records show that the veteran 
underwent treatment in the psychiatric center for pedophilia.  
A June 1993 outpatient treatment summary indicated that the 
veteran attended 154 sessions with an 18-month sex offender 
treatment group.  Ending diagnoses included pedophilia and 
personality disorder not otherwise specified, with 
narcissistic and passive-aggressive features.  Numerous notes 
from therapy sessions note the above diagnoses with 
depressive features.

Records on file indicate that VA examinations were scheduled 
in November 1995 to assess problems with the veteran's feet, 
joints, mental disorders, rectum and anus, and skin.  The 
examinations were canceled and the reason noted was that the 
veteran withdrew his claim.  A November 1995 letter from the 
veteran indicated that he was unable to be present at the 
examinations because he had been incarcerated since June 
1995.  

In August 1996, the RO informed the veteran that payment of 
compensation benefits would be reduced due to his 
incarceration pursuant to 38 C.F.R. § 3.665.

Records on file indicate that VA examinations scheduled for 
November 1996, December 1996, and January 1997 were all 
canceled.  The reason noted was for cancellation of the 
January 1997 was "vet refused exam this location" and 
additional comments indicated that the RO did not have a 
doctor who was willing to go to the institution. 	

In November 1997, numerous records were received and added to 
the claims file from the Social Security Administration 
(SSA), where the records had been compiled from private 
physicians, VA medical centers, and the Department of 
Corrections to support a disability determination.  These 
records contain copies of both new and previously received 
medical records which essentially chronicle the veteran's 
ongoing medical treatment from 1990 through February 1997.  
Pertinent, nonduplicative findings from those records are 
noted in the following seven paragraphs.

The records from the SSA include records from the Department 
of Corrections dated from 1990 through 1993 that include 
reports of more than 100 psychiatric therapy sessions.  
Assessments during these sessions were pedophilia and mixed 
personality disorders.  Pertinent findings in day to day 
records of medical treatment while incarcerated during this 
period included: joint pains in the shoulders (January 1990); 
cyst on buttock (February and May 1990); complaints of pain 
both knees (May 1990); questionable early arthritis both 
knees (May 1990); degenerative arthritis both knees (May 
1990); normal knees and normal shoulders (report of May 1990 
X-rays); swelling in both knees (August 1990); boil on 
buttock (October 1990); cyst in the groin and no deformity 
noted in the knees (October 1990); cellulitis right buttock 
(March 1991); questionable depression (May 1991); pain in the 
right shoulder (November and December 1991); shoulder pain 
(February 1992); joint pain in the shoulders and knees with 
an assessment of "regular body scan" (March 1992); normal 
shoulders (report of April 1992 X-rays); normal knees (report 
of May 1992 X-rays); complaints of pain in the shoulders 
(June 1992); normal right leg and knee (report of July 1992 
X-rays); complaints of pain in the right shoulder (August, 
September, and October 1992); and complaints of scrotal and 
genital pain (December 1992).  The summaries of abnormalities 
on reports of physical examinations performed in January 
1990, January 1992, and June 1993 indicated that the veteran 
had poly-arthralgias and a history of pilonidal cysts in 
1986.  In reports of medical history associated with these 
physical examination reports, the veteran noted prior 
problems including: swollen or painful joints; 
tumor/growth/cyst; piles/rectal disease; venereal disease; 
depression or excessive worry; and nervous trouble. 

VA outpatient treatment records included in the records from 
the SSA, dated from August 1993 to May 1994, are comprised 
mostly of copies of records noted earlier and records of 
treatment for the veteran's service-connected disorders.  
Pertinent medical evidence from these records includes 
September 1993 records of treatment for problems including 
left shoulder pain after a fall at a Winn Dixie, and records 
dated from February to May 1994 showing treatment in 
psychiatry services for substance abuse.      

Private records from the SSA show that the veteran was seen 
by Francis W. Brooks, D.O., from April to June 1994 for 
treatment for complaints including a left shoulder problem.  
Records of detailed functionality testing and rehabilitative 
treatment reveal that the veteran's shoulder problems, 
diagnosed as including left rotator cuff strain/sprain with 
traumatic bursitis and tendinitis, stem back to a 1993 slip 
and fall injury suffered at a Winn Dixie.

Reports of a private physical examination and psychiatric 
examination used for SSA disability determination were also 
submitted at this time.  On the September 1994 physical 
examination report private physician Gabriel Mayer, M.D., 
reported that the veteran claimed that he had shoulder 
problems related to service ten to twenty years ago, that his 
shoulders were hurt when he was hit prior to going into 
prison, and that his shoulder injury had something to do with 
a fall in a Winn Dixie.  Dr. Mayer stated that there is a 
great deal of confusion regarding what the real complaint 
was.  The physician noted that the veteran reported past 
problems with rashes, problems with pain, swelling, and 
stiffness in the joints, and nervous problems including 
nervousness, sleeplessness, depression, and memory loss.  On 
physical examination, Dr. Mayer found that the veteran walked 
with a limp, that he had normal range of motion in the upper 
and lower extremities, and that he had normal strength in the 
upper extremities.  On review of the records, the physician 
stated that there were multiple medical visits but that none 
(of the records) related problems to the present disability.  
In Dr. Mayer's concluding discussion, he stated that it was 
difficult to find any objective findings in this individual 
and that the veteran probably had some chronic long-term 
complaints of aches and pains relating to his low back and 
knee which were of no great consequence.  He noted that the 
veteran may have some minimal restrictions from the most 
severely strenuous type of work, without any significant 
limitations.  

On a September 1994 SSA form entitled Residual Functional 
Physical Capacity, it was noted that range of motion of the 
upper and lower extremities was found to be normal.  Notes on 
a September 1994 SSA form entitled Psychiatric Review 
Technique show that the veteran had a history of alcohol 
abuse and sex offense but was currently receiving no 
treatment.  Medical summary indicated that the veteran had 
impairment (not severe) based on personality disorders, 
substance addiction disorders, and a history of depression 
secondary to alcohol abuse.  A January 1995 SSA form entitled 
Psychiatric Review Technique indicated that the veteran had 
impairment (not severe) based on somatoform disorders, 
personality disorders, and substance addiction disorders. 

The report of a November 1994 psychiatric evaluation 
performed for SSA disability determination by private 
physician E. Michael Gutman, M.D., indicated that the veteran 
was appealing a denial of Social Security benefits.  Past 
physical injuries reportedly included a 1993 slip-and-fall 
injury that resulted in diagnoses including left rotator cuff 
strain/sprain, with bursitis and tendinitis.  A history of 
psychiatric treatment as related by the veteran included five 
months of inservice group and individual therapy with a 
diagnosis of passive-aggressive personality, admission to the 
VA psychiatric unit in 1976, 18 months of counseling while in 
prison, and a substance abuse program from June through 
September 1994.  Dr. Gutman noted present complaints included 
pain in the shoulders with limited range of motion in the 
upper extremities, occasional outbursts of anger, social 
isolation, sleep disturbance, and crying spells.  Mental 
status examination revealed sad and forlorn speech, serious 
affect, logical and coherent thought processes, and minor 
deflation of self-esteem, self-confidence, and self-image.  
Thought content reportedly showed no evidence of psychotic 
symptoms with no delusions, hallucinations, ideas of 
reference, or tangential thinking.  Evidence of passive-
aggressive personality was noted.  The examiner found that 
while the veteran's physical complaints had some anatomic and 
physiologic authenticity and consistency, there was 
significant exaggeration, over-magnification, and a 
preoccupation with those complaints.  Intellectual 
functioning showed the veteran to be oriented to person, 
place, and time with no gross deficits in areas dealing with 
recent and remote memory, retention and recall, fund of 
information, or ability to calculate.  It was also noted that 
the veteran's concentration was adequate, his insights were 
nil, and his judgment was intact.  The diagnostic opinion 
included somatoform disorder, substance abuse, passive-
aggressive and addictive personality, and disability 
syndrome.  

In further discussion and conclusions, Dr. Gutman noted that 
the veteran had had counseling for retention in service, but 
was given an administrative discharge for passive-aggressive 
personality because he could not get along with his superiors 
or authority figures.  He noted the veteran's long history of 
drug and alcohol abuse as well as his physical problems.  The 
physician stated that the veteran showed evidence of a 
somatoform pain disorder, "compensation neurosis," and 
disability syndrome, whereby he viewed disability as a way of 
life and allowed unmet dependency needs to be met through the 
illness process.  He concluded that, "from a psychiatric 
standpoint, there is not much in the way of a disability, but 
it appears that his motivation in applying to the VA numerous 
times, and Social security (sic) for disability is 
compensation driven."    

Also received from the SSA at this time were medical records 
from the Department of Corrections dating through February 
1997.  A May 1996 Department of Corrections Intake 
Psychological Screening report noted the veteran's history of 
psychiatric treatment and, on current mental status, found 
that the veteran was within normal limits in most areas.  It 
was noted that the veteran was occasionally circumstantial, 
that he had anxiety, that he showed minimal spontaneous range 
of affect, and that he appeared sad or tearful.  In the 
summary it was reported that the veteran had no acute mental 
and emotional distress evidenced at this particular time and 
a dependent personality.  July 1996 records from the 
Department of Corrections showed that the veteran had no 
particular need for mental health services at the current 
time but was referred for sexual offender screening.  
Findings on the May 1996 Department of Corrections initial 
physical intake examination report included shoulder range of 
motion within normal limits, no swelling and normal range of 
motion of the knees, and normal skin.  Records showing 
medical treatment while incarcerated from May 1996 through 
February 1997 noted complaints listed above and revealed the 
following pertinent findings:  jock itch (June 1996); rash on 
the groin assessed as jock itch (August 1996); joint pain in 
both knees (September and October 1996); arthritis in the 
right knee (November 1996); and skin within normal limits 
(November 1996). 

In August 1998, records were received from Dr. Owen Fraser 
that detail private medical treatment following the veteran's 
slip-and-fall injury in 1993.  These records, dating from 
October 1993 to March 1994, indicate that the veteran's 
complaints included pain in both the right and left 
shoulders.  A social history indicated that the veteran had 
some nightmares, mood swings, and anxiety.  The records 
contained no diagnoses regarding the shoulders or the 
veteran's psychosocial symptoms.  While private medical 
records were also received from Dr. Brooks at this time, the 
majority of these were copies of records already noted above.  
The only new record was an April 1994 record that essentially 
indicated the veteran experienced a great deal of stress.  In 
conclusion, Dr. Brooks indicated that there was a very high 
probability that the veteran's presenting symptoms had a 
significant stress-related component which should not be 
overlooked in treatment planning.  Stress management training 
was recommended.    


Analysis

A.  Whether New and Material Evidence has been Submitted to 
Reopen Previously Denied Claims for Service Connection.

Initially, the Board notes that the appellant has argued that 
service connection should be granted for a psychiatric 
disorder, disorders of the right and left shoulders, and a 
scrotal abscess.  However, as already noted, this is not the 
first time that such claims have been made.  These claims for 
entitlement to service connection were last considered and 
denied by the RO in November 1974 ( right shoulder), July 
1975 (scrotal abscess), and March 1983 (left shoulder and 
psychiatric disorder).  These RO decisions are final and the 
claims may not be considered on the same factual basis.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  In other words, 
provisions of governing statutes and regulations preclude a 
full review of the veteran's claims on the merits until after 
analyzing the question of whether they ought to be reopened.

The United States Court of Appeals for Veterans Claims 
(Court) (known as the Court of Veterans Appeals prior to 
March 1, 1999) had previously held that the Secretary of 
Veterans Affairs and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 
1 Vet. App. 144 (1991).  Whether the new evidence was 
"material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991).

The Court recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
12 Vet. App. 209 (1999), interpreting and applying a decision 
of the United States Court of Appeals for the Federal Circuit 
in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  The 
procedure which we must now follow is:  first, it must be 
determined whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a); second, after 
the claim has been reopened, it must be determined whether, 
based upon all the evidence of record, the claim, as 
reopened, is well grounded; and third, if the claim is well 
grounded, the merits of the claim must be addressed and, if 
ripe for decision, adjudicated.  Winters v. West,  12 Vet. 
App. 203 (1999).  In addition, Hodge overruled Colvin and its 
progeny as to the materiality element of the new-and-
material-evidence test.  See Elkins, supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs. 38 C.F.R. § 3.156(c) (1999).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is "new" evidence has 
been overruled.

As to the materiality standard, the Federal Circuit's holding 
in Hodge was recently interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet. App. 11, 20-21 (1998).  In 
determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Court's discussion of the "uniquely pro-
claimant" quality of the veterans' benefits system such 
that, although "not every piece of new evidence is 
'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the appellant's attempts to reopen his 
claims, is that which has been submitted since the RO's 1974 
decision for the right shoulder disorder, the RO's 1975 
decision for the scrotal abscess, and the RO's 1983 decision 
for the left shoulder and the psychiatric disorders.

New evidence associated with the claims file since the 1974 
decision denying service connection for the right shoulder 
disorder includes VA examination reports, numerous post-
service VA and private records showing treatment over the 
years for complaints of pain and possible arthritis in the 
right shoulder, and statements from the veteran and his 
representative.  Particularly material to the issue at hand 
is what appears to be a September 1993 diagnosis of 
degenerative joint disease reported in the VA records of 
outpatient treatment.   

The evidence associated with the claims file since the 1975 
decision denying service connection for the scrotal abscess 
includes additional service medical records noting inservice 
treatment for the claimed disorder, VA examination reports, 
post-service VA records showing draining boil in the scrotum, 
treatment records from Ohio State University Hospital Clinic 
(OSU) showing findings of recurrent scrotal abscesses and 
furuncles on the side of the scrotum, medical records from 
the Department of Corrections records noting treatment over 
the years for complaints of pain and swelling in and around 
the scrotum, and statements from the veteran and his 
representative.  Material evidence is seen in the VA 
outpatient treatment records and the records from OSU 
indicating that the veteran had furuncles and abscesses 
forming periodically in the genital area and draining boils 
in the scrotum.

New evidence associated with the claims file since the 1983 
decision denying service connection for the left shoulder 
disorder includes additional service medical records showing 
a specific inservice injury to the left shoulder, VA 
examination reports, numerous post-service VA and private 
records showing treatment over the years for complaints of 
pain and possible arthritis in the left shoulder, records of 
treatment for a 1993 injury, and statements from the veteran 
and his representative. The September 1993 diagnosis of 
degenerative joint disease found in the VA outpatient 
treatment records is particularly material.

Since the 1983 decision denying service connection for a 
psychiatric disorder, new evidence associated with the claims 
file includes additional service medical records including a 
psychiatric evaluation given prior to separation, numerous VA 
and private records of post service treatment, VA examination 
reports, and records from the Department of Corrections 
regarding therapy sessions and psychiatric evaluations.  The 
Board finds that the vast majority of this new evidence is 
material to the issue of service connection, especially the 
service medical records including the veteran's inservice 
psychiatric examination report. 

The Board finds that for each of these four claims, new 
evidence, consisting in part of relevant service medical 
records, has been submitted which is so significant that it 
must be considered in order to fairly decide the merits of 
each claim.  As such, the Board concludes that the appellant 
has submitted new and material evidence regarding right and 
left shoulder disorders, a scrotal abscess, and a psychiatric 
disorder, and his claims for service connection must be 
reopened and addressed anew.

Having found that new and material evidence had been 
submitted to reopen the above noted claims, the Board must 
now turn to the second step as outlined in the Elkins case 
noted above.  The next legal question to be answered is 
whether the appellant has presented evidence of well-grounded 
claims; that is, claims that are plausible.  If he has not 
presented well-grounded claims, his appeals must fail and 
there is no duty to assist him further in the development of 
these claims because such development would be futile.  38 
U.S.C.A. § 5107(a) (West 1991).  See also Morton v. West, 12 
Vet. App. 477, 480 (1999).  As will be explained below, the 
Board finds that these claims are not well grounded.


B.  Whether the Veteran's Claims for Service Connection are 
Well Grounded 

Regarding the veteran's appeal concerning the four reopened 
claims for service connection and the issues of a right knee 
disorder and cysts of the groin and buttocks, the threshold 
question to be answered is whether he has presented well-
grounded claims.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  If he has not, the claims 
must fail and there is no further duty to assist in their 
development.  38 U.S.C.A. § 5107.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit, 
in its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997), cert. denied sub nom.  Epps v. West, 118 S. Ct. 
2348 (1998).  That decision upheld the earlier decision of 
the Court of Appeals for Veterans Claims which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  

The Court has also held that, in order to establish that a 
claim for service connection is well grounded, there must be 
competent evidence of:  (1) a current disability
(a medical diagnosis); (2) the incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus (that is, a link or a connection) between the in-
service injury or aggravation and the current disability.  
Competent medical evidence is required to satisfy this third 
prong.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc).  "Although the claim 
need not be conclusive, the statute [38 U.S.C.A. § 5107] 
provides that [the claim] must be accompanied by evidence" 
in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of 
service connection, this generally means that evidence must 
be presented which in some fashion links the current 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Incurrence of a 
psychosis or arthritis during service is presumed when 
medical evidence indicates that the disorder is manifested to 
a compensable degree within one year after separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1999).

In the instant case, the veteran contends that he currently 
has the following disorders due to service:  a psychiatric 
problem (personality disorder), right shoulder disorder; a 
left shoulder disorder; a right knee disorder; a scrotal 
abscess; and cysts in the area of the groin and buttocks.    


1.  Entitlement to service connection for a psychiatric 
disorder. 

The veteran has asserted that he has psychiatric problems, 
described over the years as a passive-aggressive personality 
disorder, depressive disorder, substance abuse, and 
pedophilia, that were first noted during service.  

A review of the veteran's service medical records reveals 
that the veteran was given a psychiatric examination in April 
1972 when no physical cause could be found for his complaints 
of back pain.  On mental status examination at that time, the 
examiner found that the veteran's affect was entirely 
appropriate, that there was no evidence of any anxiety or 
depression, and that his conversation was logical and goal-
directed.  It was also reported that the veteran's 
associations were good, that he denied any delusions, 
hallucinations, or paranoid ideations, and that there was no 
evidence of organicity.  The examiner noted that one could 
readily see the manipulation and the exaggeration of 
symptoms.  He stated that the veteran readily talked about 
the fact that he did not like the Air Force and would like to 
get out.  The impression was passive-aggressive personality, 
chronic, severe, manifested by manipulation, inability to 
handle authority figures, acting out behavior, and low back 
pain.  In additional comments the treating psychiatrist 
stated that the veteran did not represent a conversion 
reaction, that the veteran knew that he can get out of work 
by being sick, and that the veteran had a long history of 
behavior which suggested that he would never function and 
adapt to a situation where he felt that someone is above him 
in an authority position.  Separation was recommended due to 
the veteran's character and behavior disorder.   

While no true psychiatric disorder was ever diagnosed during 
service, the Board finds it pertinent that the behavior 
pattern of the personality disorder described by the treating 
physician in 1972 is not incongruent with the pattern evinced 
by additional, non-psychiatric, service medical records which 
show numerous instances where the veteran was treated for 
complaints of physical pain with no findings of any 
abnormality.  

On the veteran's April 1974 examination prior to separation 
from service, the veteran was found to be psychiatrically 
normal.  While the veteran noted a history of problems with 
depression and excessive worry on his report of medical 
history, physician's notes indicate that the veteran worried 
about everything.  These notes also referred back to the 
April 1972 diagnosis of passive-aggressive personality, 
manifested by manipulation, inability to handle authority 
figure, and acting out behavior.   

Although the veteran had inservice diagnoses including 
passive-aggressive personality disorder, the Board notes that 
personality disorders are not diseases or injuries within the 
meaning of applicable legislation providing for service 
connected compensation.  38 C.F.R. § 3.303(c).  As such 
service connection cannot be granted for these types of 
personality aberrations.

Since separation from service in 1974, the veteran has 
consistently reported  complaints including nervousness, 
depressed feelings, anxiety, insomnia, and feelings of being 
mentally ill, as well as increasing problems and social 
difficulties reportedly due to physical symptoms and marriage 
problems.  Although the veteran asserts that these symptoms 
are all the result of a psychiatric disorder that began in 
service, records of psychiatric treatment do not support this 
contention.

Treatment records show that the veteran has had the following 
diagnoses: passive-aggressive personality (April 1972 
inservice psychiatric examination); psychiatrically normal 
(April 1974 examination prior to separation); passive-
aggressive personality disorder (March 1976 psychiatric 
interview from the Ohio State University Hospitals University 
Hospital Clinic (OSU)); a provisional diagnosis of 
schizophrenia with a discharge diagnosis of non-psychotic 
depressive reaction, in remission (June 1976 records of 
voluntary admission to the Chillicothe facility in Columbus, 
Ohio); no acute psychiatric issues (no danger to self or 
others) and long term psycho-social problems (November 1980 
VA mental health clinic assessment); situational stress and 
depression associated with his family situation but no 
evidence of psychiatric thinking disorder and no indication 
of the veteran being a risk to himself or others (VA 
outpatient treatment records dated July August 1982); 
pedophilia and personality disorder not otherwise specified, 
with narcissistic and passive-aggressive features (medical 
records dated from February 1990 through June 1993 from the 
Department of Corrections); personality disorders, substance 
addiction disorders, and a history of depression secondary to 
alcohol abuse (September 1994 SSA form labeled Psychiatric 
Review Technique); somatoform disorder, substance abuse, 
passive-aggressive and addictive personality, and disability 
syndrome (November 1994 psychiatric evaluation performed for 
SSA disability determination by private physician E. Michael 
Gutman, M.D.); somatoform disorders, personality disorders, 
and substance addiction disorders (January 1995 SSA form 
labeled Psychiatric Review Technique); and dependent 
personality with no acute mental and emotional distress (May 
1996 Department of Corrections Intake Psychological Screening 
report).

The Board finds that aside from the 1976 provisional 
diagnosis of schizophrenia (which was later changed to 
depressive reaction), the veteran has never been diagnosed 
with a psychiatric disorder for which service connection can 
be granted. Additionally, recent records indicate that it 
does not appear that the veteran currently has a psychiatric 
disorder.  In fact, the Board finds it pertinent that on 
psychiatric examination in November 1994,  Dr. Gutman 
specifically reported that the veteran showed evidence of a 
somatoform pain disorder, compensation neurosis, and 
disability syndrome, whereby he viewed disability as a way of 
life and allowed unmet dependency needs to be met through the 
illness process.  Dr. Gutman concluded that from a 
psychiatric standpoint, there is not much in the way of a 
disability, and he went on to note that it appeared the 
veteran's motivation in applying to the VA and to the SSA for 
disability benefits was compensation driven.     

In addition to the lack of a currently diagnosed psychiatric 
disorder, the Board also finds that the veteran's claimed 
symptomatology has not been linked to his period of active 
duty.  While treatment records show that the veteran suffers 
from problems including pedophilia, substance abuse, 
personality disorders, anxiety problems, and depressive 
feelings, no physician has ever indicated that these symptoms 
were due to or aggravated by the veteran's period of active 
duty.   

Without evidence indicating that the veteran currently has a 
diagnosed psychiatric disorder, and no competent medical 
evidence linking the veteran's symptomatology to service, the 
veteran's claim for service connection must be denied as not 
well grounded.  Caluza, supra.  In cases such as this, where 
a medical diagnosis and competent medical evidence of 
causation are essential, and the veteran's lay statements 
alone are not sufficient to establish a well-grounded claim 
for service connection.  See Espiritu, supra.   The veteran's 
assertions and statements made through his representative 
have all been considered but, as previously noted, laymen are 
not competent to testify as to medical diagnosis or 
causation.  Likewise, the veteran cannot be granted service 
connection for a personality disorder since it is not 
considered a disability under the law.

Without competent medical evidence indicating a current 
diagnosis and causation, the veteran has failed to establish 
a well-grounded claim of service connection for a psychiatric 
disorder, and, there is no duty to assist him in developing 
his claim. Lathan v. Brown, 7 Vet. App. 359 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  Accordingly, the claim must 
be denied as not well grounded.       


2.  Entitlement to service connection for disorders of the 
right and left shoulders.
 
A review of all the service medical records on file reveals 
no mention of any problem with the right shoulder during 
service or at separation in 1974.  Service medical records 
regarding the left shoulder reveal that the veteran was 
diagnosed with a strain following complaints of a weak left 
shoulder after playing basketball in August 1971, and that he 
went on sick call in March 1974 for complaints including pain 
in the left shoulder.  The March 1974 records indicate that 
the veteran could not reproduce the symptoms for the 
examiner, that he had full range of motion of the left 
shoulder, and that findings appear to be mild bicipital 
tendinitis of the left shoulder.  On his April 1974 
examination prior to separation, the veteran's upper 
extremities were both evaluated as normal.  While the veteran 
noted painful joints and trick shoulder on his report of 
medical history, physician's notes specifically indicated 
that no abnormality had ever been detected even though the 
veteran sought treatment for complaints of pain in the left 
shoulder on numerous occasions. 

While the veteran reported complaints of shoulder problems 
shortly after separation from service, the Board notes that 
the subjective complaints of pain were not  supported by 
objective medical evidence of an actual shoulder disorder.  A 
VA physical examination performed in August 1974 showed no 
shoulder abnormalities and specifically indicated that there 
was no increased crepitus, swelling, or limitation of motion 
of either shoulder.  The diagnosis included no definite 
abnormality of the left shoulder and no present evidence of 
right shoulder difficulty.  X-rays of the left shoulder were 
unremarkable and the treating physician noted that the 
present findings did not substantiate a diagnosis of a left 
shoulder disorder.  

While the veteran continued to report complaints of shoulder 
problems in the years after separation from service, the 
Board notes that when examined, objective medical findings 
revealed normal right and left shoulders (June 1975 VA 
examination with X-rays), and normal range of motion and 
sensory motor reflexes in both upper extremities (April 1976 
records from Ohio State University Hospital Clinic).  

The earliest diagnosis regarding the shoulders was not shown 
until two years after separation from service when complaints 
of shoulder pain were labeled as "fibrositis syndrome" on 
April and May 1976 records from the Ohio State University 
Hospital Clinic.  The Board notes that following the 
diagnosis, the veteran was referred for a psychiatric 
interview.  The file contains no medical opinion linking the 
diagnosis "fibrositis syndrome" to any aspect of the 
veteran's period of service.  

Review of the record reveals that while the veteran 
frequently reported complaints of shoulder problems due to 
service from 1976 to this day, examinations rarely revealed 
objective medical evidence of an actual shoulder disorder.  
When objective findings are noted, they are almost always 
linked with causes other than the veteran's period of active 
duty.  Findings regarding the shoulders included: multiple 
contusions of the left shoulder due to a fall while working 
with the postal service (December 1982 VA Examination 
report); complaints of pain in the shoulders (Department of 
Corrections medical records dated in 1989 and 1990); normal 
shoulders (VA reports of X-rays dated in May 1990 and April 
1992); left shoulder pain after a fall at a Winn Dixie 
(September 1993 VA outpatient treatment records); mild 
degenerative joint disease (September 1993 VA outpatient 
treatment records); left rotator cuff strain/sprain with 
traumatic bursitis and tendinitis stemming back to a 1993 
slip and fall injury suffered at a Winn Dixie (private 
records from Dr. Brooks dated from April to June 1994); and 
shoulder range of motion within normal limits (May 1996 
Department of Corrections intake examination report).  On the 
September 1994 physical examination report private physician 
Gabriel Mayer, M.D., reported that the veteran claimed that 
he had shoulder problems related to service ten to twenty 
years ago. On physical examination, however, Dr. Mayer found 
only that the veteran had normal range of motion and strength 
in the upper extremities.

From the date of separation in 1974 until the present day, 
there is no indication that the veteran has been diagnosed 
with residuals of an inservice injury to either shoulder.  
Although post-service records on file show that the veteran's 
diagnoses have included left shoulder injuries related to two 
post-service falls, and a notation indicating mild 
degenerative joint disease, the file contains no competent 
medical evidence linking his current bilateral shoulder 
symptoms to the reported inservice injury to the left 
shoulder or to some undocumented inservice injury to the left 
shoulder.   

The Board has considered the September 1994 record from Dr. 
Mayer indicating that the veteran reported complaints of 
shoulder problems since service.  In this case, however, the 
treating physician did not conclude that the veteran had a  
disorder related thereto.  Such statements constitute only a 
history provided by the veteran.  The Court has held that a 
bare transcription in a medical record of the veteran's self-
reported history, unenhanced by medical analysis, does not 
constitute competent medical evidence as is required to make 
the claim well grounded.  LeShore v. Brown, 8 Vet. App. 405 
(1995).  

Based upon the foregoing, the Board finds that veteran has 
not presented any medical evidence to support his claim that 
his current shoulder complaints are due to service.  The 
Board has considered the veteran's testimony during his 
hearing, including his assertions that he has degenerative 
joint disease due to inservice injuries.  In cases such as 
this, however, where a medical diagnosis and competent 
medical evidence of causation are essential, the veteran's 
lay statements alone are not sufficient to establish a well-
grounded claim for service connection.  See Espiritu, supra. 

Without competent medical evidence indicating that the 
veteran has a shoulder problem which is due to service, the 
veteran has failed to establish a well-grounded claim of 
service connection for disorders of the right or the left 
shoulder, and there is no duty to assist him further in 
developing his claims.  Accordingly, the claims for service 
connection for disorders of the right and left shoulder must 
be denied as not well grounded. 


3.  Entitlement to service connection for a disorder of the 
right knee.

In September 1991, the veteran submitted a statement 
asserting that he had a disorder of the right knee that was 
due to an inservice injury or to inservice stress.  During 
his February 1994 hearing, the veteran reported that he had 
been diagnosed with arthritis of the right knee and that he 
believed that the arthritis was the result of an inservice 
fall and/or heavy stress placed on the joint while in 
service.  

On review of the file, the Board notes that it does not 
appear that the veteran had any serious right knee problems 
during service or that he had a chronic right knee problem at 
separation.  Service medical records do show that the veteran 
was treated for complaints of right knee pain and weakness in 
November 1973.  The Board finds it pertinent, however, that 
physical examination at that time showed that the right knee 
was within normal limits and that records dated the very next 
day reveal that the veteran reported complaints of problems 
with his other knee.  A review of all the other service 
medical records on file reveals no other complaints or 
findings indicative of a right knee problem.  On his April 
1974 examination prior to separation, the veteran's lower 
extremities were evaluated as normal.  While the veteran 
stated in his report of medical history that he had problems 
with swollen or painful joints, the Board notes that 
physician's notes explained that these comments related to 
the veteran's left knee and left shoulder.          

From the time of separation in 1974 to 1990, an interval of 
over 15 years, there is no objective medical evidence on file 
that indicates the presence of a right knee disorder.  To the 
contrary, the Board notes that on VA examination in August 
1974 only left knee problems were noted.  Additionally, the 
musculoskeletal examination performed during the June 1975 VA 
examination showed no abnormalities of the lower extremities.  
While records on file show that the veteran reported 
complaints including pain in the right lower leg during his 
May 1976 VA examination, the examination report did not 
contain any findings regarding the right knee.  

The earliest diagnosis of a right knee disorder was not until 
May 1990, when the veteran was first diagnosed with arthritis 
in the right knee.  While some subsequent  X-rays reports 
confirm the presence of right knee arthritis, the Board notes 
that others, such as reports of X-rays taken by the 
Department of Corrections in May and July 1992, indicate that 
the veteran's right knee was normal.  Ignoring the 
conflicting nature of the evidence and assuming, arguendo, 
that the veteran does presently have arthritis of the right 
knee, the Board finds it pertinent that no medical evidence 
on file has ever linked arthritis, or any other right knee 
disorder, to an inservice injury or some other aspect of the 
veteran's period of active duty.  

The Board is aware that on an April 1992 State of Florida 
Department of Corrections Consultation Sheet, it was noted 
that the veteran fell and hurt his right knee in 1973 and 
that he had recurrent complaints of right knee pain for the 
past 20 years.  In spite of the lack of clinical findings 
during his own investigation, that physician provided the 
vague diagnosis of bilateral knee pain, based apparently only 
on the veteran's history.  As noted above, the Court has held 
that a bare transcription in a medical record of the 
veteran's self-reported history, unenhanced by medical 
analysis, does not constitute competent medical evidence as 
is required to make the claim well grounded.  See LeShore, 
supra.

While the veteran has asserted that he has a right knee 
problem due to service, he is not a physician competent to 
make medical findings.  In cases such as this, where a 
medical diagnosis and competent medical evidence of causation 
are essential, the veteran's lay statements alone are not 
sufficient to establish a well-grounded claim for service 
connection.  See Espiritu, supra.   The veteran's hearing 
testimony has been considered, but as previously noted, he is 
not competent to testify as to medical diagnosis or 
causation.

Without competent medical evidence linking his current right 
knee complaints  service, the veteran has failed to satisfy 
the requirements for a well-grounded claim for this 
disability, as set out in the judicial precedent in Caluza, 
supra, and as imposed by 38 U.S.C.A. § 5107(a) (West 1991).  
In view of this, there is no duty to assist the veteran 
further in the development of this claim, and the Board does 
not have jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet. App. 14 (1993), Grivois v. Brown, 6 Vet. App. 136 
(1994).  Since a claim that is not well grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the claim for service connection for a right 
knee disorder must be denied.


4.  Entitlement to service connection for a disorder of the 
skin in the region of the scrotum, groin, anus, or buttocks 
manifested by abscess, cysts, or boils.
 
The veteran asserts that he has problems with a recurrent 
scrotal abscess and cysts on the groin and buttocks that are 
due to service.  During his February 1994 hearing, the 
veteran contended that he has had a skin disorder in the 
region of his scrotum, groin, anus, and buttocks since 
service.  

The Board notes that the veteran's service medical records 
reveal that he had a scrotal abscess that was incised and 
drained during service in October 1972, and that he had 
problems with cysts and boils in November 1972, May 1973, and 
June 1973.  Regardless of these inservice findings, a chronic 
disorder involving abscesses, cysts, or boils was not shown 
at separation.  Specifically, the veteran's  April 1974 
report of examination prior to separation indicated that his 
skin, his anus and rectum, and his genito-urinary (GU) system 
were all evaluated as normal.  Additionally, the Board finds 
it pertinent that physician's notes on the veteran's report 
of medical history specifically stated that the veteran's 
scrotal abscess problems had resolved.  

While records showing medical treatment shortly after 
separation from service noted that the veteran reported 
complaints of problems with a scrotal abscess, VA 
examinations performed in August 1974 and June 1975 did not 
reveal any such disorder.  To the contrary, in June 1975 it 
was specifically reported that examination of the testicles 
showed no scrotal abscesses present.  

The earliest objective findings regarding a disorder in the 
area of the scrotum, groin, and buttocks were not shown until 
March 1976, nearly two years after separation from service.  
Ohio State University Hospital Clinic (OSU) records with this 
date note findings of some ulcerated lesions of the left 
groin with the impression being  folliculitis.  Skin tumors, 
infections or boils, pruritus, and non-healing sores were 
noted on an OSU programmed medical screening report also 
dated in March 1976. 
  
Subsequent records reveal the following pertinent findings:  
small area of folliculitis in the left groin and follicular 
lesion in the left pubic area (April 1976 records from OSU); 
some perianal irritation and some folliculitis in the pubic 
hair (May 1976 VA examination report); recurrent sores in the 
pubic area (June 1976 OSU record); mild vesiculitis 
accumulating in the pubic area with no lesions or 
inflammation (June 1976 VA outpatient treatment record); 
papular rash on the left side of the scrotum diagnosed as 
furuncles (September 1976 OSU records); swelling and 
folliculitis in the gluteal fold (February 1981 VA outpatient 
treatment record); draining boil in the pubis and two more in 
the scrotum assessed as furunculosis of the pubis (May 1981 
VA outpatient treatment record); and a rash on the right 
inner thigh (September 1989 record from the Department of 
Corrections); history of a pilonidal cyst in 1986 (January 
1990 records from the Department of Corrections); and cysts, 
blisters, or cellulitis in the groin and on the right buttock 
area with complaints of scrotal and genital pain (records 
from the Department of Corrections dated from February 1990 
through December 1992).

While the record is without doubt replete with numerous 
objective findings regarding skin disorders in and around the 
groin area from 1976 through 1992, the Board notes that the 
file contains no medical opinion specifically linking any of 
these findings to the veteran's period of service.  Although 
service connection may be granted in the absence of such a 
specific medical opinion identifying an etiological tie to 
service, to do so requires evidence of a continuous chain of 
symptomatology from service through to the present day.  

In this case, the Board notes that the veteran did not have a 
chronic disorder at separation from service, and that there 
were no objective medical findings regarding pertinent 
symptoms from the date of separation in 1974 until March 
1976.  More importantly, the Board finds that there does not 
appear to be a continuation of the claimed symptomatology 
after 1992.  Review of the records of medical treatment from 
1993 to the present reveals that there is no clear diagnosis 
indicating that the veteran currently has an ongoing chronic 
skin disorder in the region of the groin and buttocks.  To 
the contrary, the September 1994 examination report from 
private physician Gabriel Mayer, M.D., indicated no findings 
regarding the skin and noted only that the veteran had past 
problems with rashes.  Furthermore, medical records submitted 
from the Department of Corrections similarly lack objective 
findings that would support a conclusion that the veteran has 
a skin disorder that has continued since service.  
Specifically, these records show a history of pilonidal cysts 
on a June 1993 report of physical examination and normal skin 
on a May 1996 physical intake examination report.  While 
records from June and August 1996 assess jock itch, the most 
recent medical evidence on file, dated in November 1996, 
specifically stated that the veteran's skin was within normal 
limits.  

Without a finding that the veteran currently has a disorder 
of the skin in the region of the scrotum, groin, anus, or 
buttocks manifested by abscess, cysts, or boils, service 
connection cannot be granted.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).      

As has been noted above with regard to the veteran's other 
claims, the Board has considered the veteran's statements 
regarding this issue and his belief that he currently has a 
disorder that began during service.  Without support of a 
medical diagnosis of a current skin disorder and with no 
competent medical evidence of causation, the veteran's lay 
statements alone are not sufficient to establish a well-
grounded claim for service connection.  See Espiritu, supra.  
The veteran's statements have been considered, but as 
previously noted, he is not competent to testify as to 
medical diagnosis or causation.

Without competent medical evidence indicating both a current 
diagnosis of a disorder of the skin, and a nexus between that 
diagnosis and service, the veteran has failed to satisfy the 
requirements for a well-grounded claim for this disability, 
as set out in the judicial precedent in Caluza, supra, and as 
imposed by 38 U.S.C.A. § 5107(a) (West 1991).  In view of 
this, there is no duty to assist the veteran further in the 
development of this claim, and the Board does not have 
jurisdiction to adjudicate it.  See Boeck and Grivois, supra.  
Since a claim that is not well grounded does not present a 
question of fact or law over which the Board has 
jurisdiction, the claim for service connection for a disorder 
of the skin in the area of the scrotum, groin, anus, and 
buttocks must be denied.

With regard to each of the claims denied above, the Board 
does not doubt the sincerity of the veteran's belief that he 
has a disorder that had its inception in service.  Competent 
opinions regarding questions of medical diagnosis or 
causation, however, require medical expertise.  The veteran 
does not meet the burden of presenting evidence of a well-
grounded claim merely by presenting his own testimony 
because, as a lay person, he is not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu, supra; Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit, supra.

The Board has considered the possibility of again remanding 
each of the veteran's claims denied above in order to obtain 
examinations as had been requested by the prior 1995 REMAND.  
While the Board notes that the Court in Stegall v. West, 11 
Vet.App. 268 (1998), had vacated a Board decision that failed 
to remand a second time to ensure compliance with a prior 
remand, Stegall pertained to the issue of a claim for 
increased rating which is already well grounded.  As noted 
above, the veteran's claims, unlike the claim in Stegall, are 
not well grounded and as such do not trigger the full duty to 
assist.  

Since the 1995 remand and the Stegall decision,  the Court 
has given the Board further guidance as to exactly what duty 
to assist is owed a claim that is not well grounded.  In 
Morton v. West, 12 Vet. App. 477 (1999), the Court held that 
under 38 U.S.C. § 5107, absent the submission and 
establishment of a well-grounded claim, the Secretary cannot 
undertake to assist a veteran in developing facts pertinent 
to his or her claim.  Section 5107(a) provides that:  
"Except when otherwise provided by the Secretary in 
accordance with the provisions of this title, a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  The Court 
noted that both it and the United States Court of Appeals for 
the Federal Circuit have interpreted section 5107 as 
conditioning the Secretary's duty to "assist . . .in 
developing the facts pertinent to the claim" upon the 
submission by the claimant of a well-grounded claim.  In the 
Morton decision, the Court reviewed the provisions in M21-1, 
Part III,  1.03a and Part VI,  2.10f and found that they 
were interpretive rules which did not create enforceable 
exceptions to section 5107(a) rights.  Once a well-grounded 
claim has been received, VA must execute its duty to assist.  
That duty includes, in appropriate circumstances, gathering 
private medical records and conducting a thorough and 
contemporaneous medical examination.  However, absent a well-
grounded claim, VA has no duty to assist the claimant and 
development cannot be initiated. 

Since the Court in Morton has clearly indicated that the duty 
to assist is not initiated until a well-grounded claim is 
submitted, the Board cannot now read Stegall to hold that the 
Board must, in this instance, remand the veteran's not well-
grounded claims a second time.  To do so would be to extend 
the duty to assist to claims that are not well grounded.  



ORDER

New and material evidence has been submitted to reopen the 
veteran's previously denied claims for service connection for 
a psychiatric disorder, a left shoulder disorder, a right 
shoulder disorder, and a scrotal abscess.

Service connection for a psychiatric disorder is denied on 
the basis that it is not well-grounded.

Service connection for a left shoulder disorder is denied on 
the basis that it is not well-grounded.

Service connection for a right shoulder disorder is denied on 
the basis that it is not well-grounded.

Service connection for a right knee disorder is denied on the 
basis that it is not well-grounded. 

Service connection for a disorder of the skin in the region 
of the scrotum, groin, anus, or buttocks manifested by 
abscess, cysts, or boils is denied on the basis that it is 
not well-grounded.



REMAND

As noted earlier, the veteran has been granted service 
connection for patellar bursitis and synovitis of the left 
knee (rated 10 percent disabling), hemorrhoids (with a 
noncompensable rating), and an ingrown toenail on the great 
toe of the right foot (also rated noncompensable).  These are 
his only service-connected disabilities.  Since 1995, the 
veteran has been serving a 30-year sentence as an inmate of 
the Florida penal system.  Prison medical records and the 
veteran's personal written statements show that he has had 
complaints of problems associated with these disorders.  He 
has asserted that these problems are now more disabling than 
the current ratings imply.  

The Board finds the veteran's claims for increased 
compensation benefits are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The Court of Appeals for 
Veterans Claims has held that, when a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  See Jackson v. West, 12 Vet. App. 
422, 428 (1999), citing Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Hence, VA has a duty to assist him in developing 
the facts pertinent to his claims.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103(a), 3.159 (1999).  See also 
Morton, supra.  

The Board, in its 1995 remand, indicated that the veteran's 
well-grounded claims for higher ratings necessitated 
additional review.  Specifically, the Board instructed the RO 
to schedule the incarcerated appellant for a VA examination 
to determine the nature and extent of disability associated 
with his service-connected disorders.  This was not done.  As 
such, the issues of increased ratings for the veteran's 
patellar bursitis and synovitis of the left knee, his 
hemorrhoids, and his ingrown toenail on the great toe of the 
right foot  must again be remanded to the RO to ensure full 
compliance with the Board's remand instructions of February 
1995.  

The Board notes that at present it is very difficult to rate 
the veteran's disabilities based on the limited picture 
presented by the prison medical records.  A more detailed 
medical examination which contemplates pertinent VA rating 
criteria would be useful for purposes of resolving the 
remaining issues on appeal.  While VA examinations had been 
scheduled on numerous occasions in the past, they were always 
canceled for various reasons including, most recently in 
January 1997, because "we do not have a doctor who is 
willing to go to the institution."  Though practical 
restrictions and limitations imposed by the veteran's 
incarcerated status may make examination difficult, this does 
not absolve VA from its duty to assist him in developing his 
claim.  This duty includes that VA undertake reasonable 
efforts to provide him with a compensation examination to 
rate his service-connected disabilities.  As the case file 
does not show that the RO had made sufficiently reasonable 
attempts to arrange a medical examination for the veteran 
within the special circumstances dictated by his incarcerated 
status, the case must be remanded to correct this deficiency.  
38 U.S.C.A. § 5107(a) (West 1991); See Bolton v. Brown, 8 
Vet. App. 185 (1995).

The Board notes that pursuant to the provisions of VA Manual 
M-1, Part I, Chapter 16, 16.14 (a), if a VA compensation 
examination cannot be procured at VA expense from the medical 
staff of the institution, other fee-basis physicians who are 
able to perform the examination at the penal institution may 
be authorized to render the service.  Along these lines, the 
Board notes that the veteran could be examined by a physician 
on hand at the prison where he is currently held.  That 
physician could review the appropriate rating criteria and 
provide his medical opinion regarding the severity of each of 
the veteran's service-connected disorders.  There is nothing 
in the claims file which reflects that alternatives such as 
this have been explored by the RO.  Appellate review of this 
claim by the Board cannot proceed until such alternatives are 
fully exhausted.  In this regard, it is noted that those who 
adjudicate claims of incarcerated veterans must tailor their 
assistance to the peculiar circumstances of confinement.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Documentation of 
all efforts to provide the veteran with an examination should 
be made a part of the record.  

Because of the likelihood that such examination, if it can be 
arranged, will be conducted by a medical care provider not 
familiar with VA's rating schedule criteria, it is essential 
that the examiner be provided a description of the criteria 
for the current rating, and those for higher ratings, for 
each of the service-connected disabilities at issue, so that 
adjudication of the increased rating issues will be made 
based on evidence which correlates clearly to pertinent 
rating schedule provisions.  See Massey v. Brown, 7 Vet. App. 
204 (1994).

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (Court vacated and remanded a Board's 
decision because it failed to ensure that the regional office 
achieved full compliance with specific instructions contained 
in a Board remand regarding scheduling of VA compensation 
examinations).  Accordingly, further action must be 
accomplished by the RO before final appellate review by the 
Board.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  Up-to-date records of any treatment 
afforded the veteran for his left knee, 
hemorrhoid and toenail disorders should 
be obtained and made a part of the 
record.  

2.  The RO should contact the officials 
in the prison where the veteran is held 
for the purpose of arranging for an 
examination of the veteran in order to 
assess the nature and extent of 
disability attributable to his service-
connected left knee, hemorrhoid and right 
great toenail disorders.  Such 
examination can be conducted by a prison 
physician, a fee basis physician or by a 
VA physician.  If the prison officials 
deny such request, this refusal should be 
documented in writing for the record.  

3.  In the event arrangements are made 
for an examination, it should include all 
appropriate diagnostic tests and studies 
deemed necessary by the examiner to 
render the opinions requested, and to 
assess the severity of the appellant's 
disabilities.  All pertinent 
symptomatology and medical findings 
should be reported in detail.  The 
examining physician should be 
specifically requested to proffer an 
opinion as to the specific extent and 
severity of the veteran's hemorrhoids, 
his left knee disorder, and the right 
great toenail disability.

4.  Because the examination is to be 
conducted for compensation rather than 
for treatment purposes, the physician 
should be advised to address the 
functional impairment, if any, of the 
appellant's hemorrhoids, his left knee 
disorder and his right great toe nail 
disability in correlation with the 
criteria set forth in the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 
(1999).  The RO should make sure that the 
physician is given a copy of the 
appropriate rating criteria and a copy of 
this remand.  

5.  Regarding the left knee disorder, the 
examiner should conduct range of motion 
(ROM) testing, and should report the 
exact ROM of the left knee.  The ROM 
results should be set forth in degrees, 
and the report should include information 
as to what is considered "normal" range 
of motion.  If the appellant does not 
cooperate in such testing, this fact 
should be specifically noted and the 
examiner should provide a discussion 
explaining how the appellant's failure to 
fully cooperate with ROM testing impacts 
the validity of the medical examination.  
The examiner should further address the 
extent of functional impairment 
attributable to any reported pain.  
Moreover, the examination report must 
cover any weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, and pain 
with use of the left knee, and provide an 
opinion as to how these factors result in 
any limitation of motion and/or function 
of the affected joints.  If the appellant 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact should be so stated.  

6.  In the event examination is conducted 
by a VA or VA fee basis physician, the 
claims folder should be made available to 
and reviewed by the examining physician 
in conjunction with the requested 
examination.

7.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full, to the 
extent possible.  If any of the requested 
development cannot be completed, 
documentation of efforts to complete the 
action and the reasons for the failure 
thereof should be made a part of the 
record. 

8.  Following completion of the above, 
the RO should readjudicate the veteran's 
claims for increased ratings  for his 
left knee disorder, his hemorrhoids, and 
his right great toenail disability.  If 
the benefits requested by the veteran are 
denied, he and his representative should 
be furnished a supplemental statement of 
the case which provides adequate notice 
of all actions taken by the RO subsequent 
to the issuance of the January 1999  
supplemental statement of the case.  The 
appellant must then be afforded an 
opportunity to reply thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he and his representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West  Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

